United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
K.C., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Cherry Hill, NJ, Employer
)
___________________________________________ )
Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1453
Issued: December 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 3, 2013 appellant, through her attorney, filed a timely appeal from the January 3,
2013 Office of Workers’ Compensation Programs’ (OWCP) decision, which denied her claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
an injury in the performance of duty on February 4, 2011.
FACTUAL HISTORY
On February 24, 2011 appellant, then a 36-year-old mail handler, filed a recurrence of
disability claim commencing February 4, 2011 due to an April 5, 2009 work injury. She stated
that she only worked four hours a day with a 15 pound weight limit. Appellant was working

1

5 U.S.C. § 8101 et seq.

“rewrap” and taping a box when she felt pain in her back and radiating to her legs. She stopped
work on February 4, 2011. The employing establishment supervisor controverted the claim.2
In a February 14, 2011 disability certificate, Dr. Richard J. Berger, Board-certified in
family medicine and an osteopath, noted that appellant could not perform her work duties as her
back pain had recurred. He explained that her electromyography (EMG) scan revealed no
improvement. Dr. Berger opined that appellant was not capable of work duties due to a
recurrence of her back pain.
OWCP received an EMG scan and nerve conduction studies dated February 10, 2011
from Dr. Meeta D. Peer, a Board-certified internist, who noted that appellant had an abnormal
study with electrical evidence of chronic lumbar L4-5 and S1 radiculopathy. There was no
essential change from the prior study in March 2010.
In a March 22, 2011 letter, OWCP advised appellant that, while she had filed a
recurrence claim, it would adjudicate her claim for a new traumatic injury. On April 6, 2011
OWCP advised appellant that additional factual and medical evidence was needed. It requested
a physician’s opinion on causal relationship and allotted her 30 days within which to submit the
requested information.
Appellant submitted an April 19, 2011 report from Dr. Eric Ratner, a Board-certified
anesthesiologist, who noted that she complained of lower back and lower extremity pain due to
her displaced discs and radiculitis. Dr. Ratner recommended a complete caudal or epidural
steroid injection and advised that it was difficult for her to work because of her underlying disc
pathology.
In an April 25, 2011 disability certificate, Dr. Berger again noted that appellant was
unable to work.
By decision dated May 6, 2011, OWCP denied appellant’s claim. It found that she did
not submit sufficient medical evidence to establish her back condition or disability.
On May 9, 2011 appellant filed a traumatic injury claim alleging that on February 4, 2011
she sustained an injury to her back and radiating down to her legs while working “rewrap” and
taping a box.
On May 16, 2011 appellant requested a telephonic hearing, which was held on
September 9, 2011.

2

The record reflects that appellant has a prior 2009 occupational disease claim which was accepted for low back
conditions to include strains of the cervical, thoracic and lumbar spine. Appellant was also performing modified
duties effective February 4, 2011. Claim No. xxxxxx529 is not presently before the Board.

2

OWCP received additional reports from Dr. Ratner dated September 15, 2009 to
October 19, 2010. Dr. Ratner treated appellant for low back and right leg pain and provided
epidural steroid injections.3
In a May 26, 2011 report, Dr. Berger noted that appellant was under his care for a
reoccurrence of back pain. Appellant related that she returned to work and was doing fine until
February 4, 2011, when she bent over to pick up a box and tape it. Dr. Berger noted that she felt
her back pain return in the same place as her prior condition. Appellant was referred for pain
management.
In a May 31, 2011 report, Dr. Ratner noted that appellant had relief from the bilateral
transforaminal epidural steroid injection.
By decision dated November 10, 2011, OWCP’s hearing representative affirmed the
May 6, 2011 decision.
In a February 28, 2012 report, Dr. Ratner noted that appellant continued to complain of
right buttock and right lower back pain. He recommended lumbar facet joint injections on the
right side from L3 through S1. A February 28, 2012 treatment note of Dr. Ratner noted pain in
the back and buttocks.
In a March 19, 2012 duty status report, Dr. Berger noted that appellant was working in
rewrap, taping a box, when she felt pain in her back and down her legs. He checked a box “yes”
to indicate that the history provided corresponded to the history reported by the employing
establishment. Dr. Berger advised that she could not return to work.
In a letter dated October 16, 2012, counsel requested reconsideration.
In an October 11, 2012 report, Dr. Berger noted that appellant was under his care for
injuries sustained in a work-related accident on April 5, 2009. He diagnosed a lumbar sacral
spine herniated nucleus pulposus (HNP) with associated radiculopathy and acute lumbar sacral
spine strain and sprain. Appellant was seen on a regular basis since April 7, 2009. As of
October 9, 2012, she had chronic back pain with associated right lower extremity burning
sensation. Physical examination revealed positive straight leg raising test on the right leg.
Dr. Berger diagnosed lumbar sacral spine HNP with radiculopathy and chronic lumbar sacral
sprain and strain with myofascial disorder. He advised that appellant was released to light-duty
work on January 31, 2011 and on February 4, 2011, “she bent over and exacerbated her already
chronic lumbar sacral spine HNP/radiculopathy. This was not a new injury but rather an
exacerbation of her previous chronic radiculopathy.” Dr. Berger noted that appellant was never
released to full duty from her original lumbar injury. He opined that she had not recovered from
her April 5, 2009 original injury and that she “in fact had exacerbated this chronic radiculopathy
on February 4, 2011 while at light work duty level.” Dr. Berger opined that appellant continued
3

The record reflects that on August 25, September 29, October 27, 2009 and January 19, 2010, Dr. Ratner
performed a right sided L5 and S1 transforaminal epidural steroid injection with fluoroscopic guidance. In an
August 14, 2009, he noted that appellant related that she had a work-related accident on April 5, 2009. An MRI
scan revealed a displaced disc at L4-5 and an EMG revealed lumbar radiculopathy at L4, L5 and S1.

3

to need pain management and treatment. He further advised that the injuries sustained while at
work were “directly related to her work injury and require future care and continued treatment.”
By decision dated January 3, 3013, OWCP denied modification of the November 10,
2011 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA5 and that an injury was sustained in the performance of duty.6 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.7
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred. The second
component is whether the employment incident caused a personal injury and generally this can
be established only by medical evidence.8 The employee must also submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury.9 The medical evidence required to establish causal relationship is usually
rationalized medical evidence. Rationalized medical opinion evidence is medical evidence
which includes a physician’s rationalized opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10

4

5 U.S.C. §§ 8101-8193.

5

Joe D. Cameron, 41 ECAB 153 (1989).

6

James E. Chadden Sr., 40 ECAB 312 (1988).

7

Delores C. Ellyet, 41 ECAB 992 (1990).

8

See John J. Carlone, 41 ECAB 354, 357 (1989).

9

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

10

D.S., Docket No. 09-860 (issued November 2, 2009).

4

ANALYSIS
Appellant alleged that on February 4, 2011 she was working “rewrap” and taping a box
when she felt pain in her back and radiating to her legs while in the performance of duty. The
Board notes that there is no evidence refuting that the incident occurred, as alleged, by her.
Therefore, the Board finds that appellant worked at “rewrap” and taping a box as alleged.
The medical evidence, however, is insufficient to establish that the employment incident
caused an injury. The medical reports of record do not establish that rewrapping and taping a
box caused a personal injury on February 4, 2011. The medical evidence provides no reasoned
opinion from a physician on how the specific employment incident on September 11, 2004
caused or aggravated an injury.11
In an October 11, 2012 report, Dr. Berger noted that appellant was under his care for an
April 5, 2009 work injury and diagnosed lumbar sacral spine HNP with associated radiculopathy
and acute lumbar sacral spine strain/sprain. He explained that she was released to light-duty
work on January 31, 2011 and on February 4, 2011, “she bent over and exacerbated her already
chronic lumbar sacral spine HNP/radiculopathy. This was not a new injury but rather an
exacerbation of appellant’s previous chronic radiculopathy.” Dr. Berger also noted that she was
never released to full duty from her original injury, she had not recovered from her original
injury on April 5, 2009, and that she “in fact had exacerbated this chronic radiculopathy on
February 4, 2011 while at light work duty level.”
Dr. Berger opined that the injuries sustained while at work were “directly related to her
work injury” and required continued treatment. The Board notes that he relates appellant’s
condition to the April 5, 2009 injury, a matter not presently before the Board.12 Dr. Berger did
not provide rationale to explain how the rewrap and taping a box on February 4, 2011 caused or
aggravated appellant’s diagnosed medical condition. In a May 26, 2011 report, he noted that she
was treated for a reoccurrence of back pain. Appellant related that she was doing well at work
until she bent over to pick up a box on February 4, 2011. Dr. Berger noted that she felt her back
pain return in the same place as her prior condition. While he described the incident, he did not
provide an adequate explanation of how bending over to pick up a box caused or contributed to a
diagnosed medical condition. In a March 19, 2012 duty status report, Dr. Berger noted that
appellant was working in rewrap, taping a box, when she felt pain in her back and down her legs.
He checked a box “yes” in response to the history provided by her was consistent and advised
that she could not return to work. However, this report is of limited probative value as it did not
explain how the act of taping a box contributed to a diagnosed condition. Other reports of
Dr. Berger are of limited probative value because he does not specifically address how taping or
picking up a box on February 4, 2011 caused or aggravated a particular medical condition.

11

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
12

See supra note 2. This decision does not preclude appellant from pursuing a possible recurrence in her other
claim.

5

Other medical reports submitted by appellant are insufficient to establish the claim as
they do not specifically address how the work activities on February 4, 2011 contributed to a
diagnosed condition.13
Because the medical reports submitted by appellant do not sufficiently address how the
February 4, 2011 activities at work caused or aggravated a low back condition, these reports are
of limited probative value14 and are insufficient to establish that the February 4, 2011
employment incident caused or aggravated a specific injury.
On appeal, counsel argued that the decision was incorrect as it was based on flawed
findings of fact and conclusions of law. However, as found above, the medical evidence was
insufficient to establish the claim for a new injury.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty on February 4, 2011.

13

J.F., Docket No. 09-1061 (issued November 17, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
14

See Linda I Sprague, 48 ECAB 386, 389-90 (1997).

6

ORDER
IT IS HEREBY ORDERED THAT the January 3, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

